EXHIBIT 10.1

WORKERS’ COMPENSATION AND EMPLOYER’S LIABILITY EXCESS OF LOSS REINSURANCE
CONTRACT

 

issued to

 

ZENITH INSURANCE COMPANY
ZNAT INSURANCE COMPANY
both of Woodland Hills, California

 

1

--------------------------------------------------------------------------------


 

WORKERS’ COMPENSATION AND EMPLOYER’S LIABILITY EXCESS OF LOSS REINSURANCE
CONTRACT

 

TABLE OF CONTENTS

 

Article

 

 

 

Page

 

 

 

 

 

 

 

 

 

Preamble

 

3

1

 

 

Business Reinsured

 

3

2

 

 

Limit and Retention

 

4

3

 

 

Term

 

4

4

 

 

Special Termination

 

5

5

 

 

Territory

 

6

6

 

 

Warranties

 

6

7

 

 

Exclusions

 

6

8

 

 

Special Acceptance

 

8

9

 

 

Premium

 

8

10

 

 

Definitions

 

9

11

 

 

Net Retained Lines

 

11

12

 

 

Liability of Reinsurer

 

11

13

 

 

Currency

 

11

14

 

 

Illegality

 

12

15

 

 

Loss Reserve Funding

 

12

16

 

 

Compliance With California SB 2093

 

16

17

 

 

Taxes

 

16

18

 

 

Notice of Loss and Loss Settlements

 

17

19

 

 

Offset

 

17

20

 

 

Commutation

 

18

21

 

 

Extra Contractual Obligations / Loss in Excess of Policy Limits

 

18

22

 

 

Indemnification and Errors and Omissions

 

19

23

 

 

Access to Records

 

20

24

 

 

Confidentiality

 

20

25

 

 

Arbitration

 

21

26

 

 

Service of Suit

 

23

27

 

 

Insolvency

 

24

28

 

 

Agency

 

25

29

 

 

Governing Law

 

25

30

 

 

Entire Agreement

 

25

31

 

 

Intermediary

 

26

 

 

 

Company Signing Block

 

27

 

2

--------------------------------------------------------------------------------


 

WORKERS’ COMPENSATION AND EMPLOYER’S LIABILITY EXCESS OF LOSS REINSURANCE
CONTRACT

 

This Contract is made and entered into by and between the ZENITH INSURANCE
COMPANY and ZNAT INSURANCE COMPANY, both of Woodland Hills, California, and any
and/or all of the subsidiary and/or affiliated companies which are or may
hereafter be under the management of the Company (hereinafter together called
the “Company”) and the Subscribing Reinsurer specifically identified in the
Interests and Liabilities Agreement attached to and forming part of this
Contract (hereinafter called the “Reinsurer”).

 

It is understood and agreed that whenever the term “Company” is used in this
Contract, such term shall be held to include any and/or all of the subsidiary
and/or affiliated companies which are or may hereafter be under the management
of the Company, provided, however, that prior notice be given to the Reinsurer
of any such subsidiary and/or affiliated companies which may hereafter come
under the management of the Company prior to any risk attaching hereunder, with
full particulars as to how such inclusion is likely to affect this Contract. In
the event of either party maintaining that such inclusion calls for alteration
in existing terms, and an agreement not being arrived at, then the business of
such included Company is covered only for a period of sixty days after notice to
the Company that the Reinsurer does not wish to cover the business so included.

 

It is agreed that the rights and liabilities of the parties hereto shall be
determined as though any existing internal pooling agreements or internal
reinsurance arrangements among the companies included within the definition of
“Company,” or as they may be amended from time to time, were non-existent.

 

ARTICLE 1

 

BUSINESS REINSURED

 

This Contract is to indemnify the Company in respect of the net excess liability
as a result of any loss or losses which may occur during the term of this
Contract under any Policies covering business underwritten and classified by the
Company as Workers’ Compensation and/or Employer’s Liability, in force at the
inception of this Contract, or written or renewed during the term of this
Contract by or on behalf of the Company, subject to the terms and conditions
herein contained.

 

It is understood and agreed that the indemnity afforded by this Contract shall
apply to each and every Loss Occurrence, whether involving any one or any
combination of the classes of business listed in the preceding paragraph,
regardless of the number of Policies under which such loss is payable or the
number of different interests insured.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2

 

LIMIT AND RETENTION

 

The Reinsurer shall be liable in respect of each and every Loss Occurrence, for
100% of the Ultimate Net Loss over and above an initial Ultimate Net Loss of
$5,000,000 each and every Loss Occurrence, subject to a limit of liability to
the Reinsurer of $5,000,000 each and every Loss Occurrence.

 

With respect to losses arising from Acts of Terrorism, as defined under
paragraph A. of the DEFINITIONS ARTICLE, the Reinsurer’s liability for all such
Loss Occurrences occurring during the term of this Contract shall not exceed
$5,000,000.

 

The Reinsurer’s liability for all Loss Occurrences occurring during the term of
this Contract (including the run-off period, if any) shall not exceed
$25,000,000.

 

Should the Contract be terminated and rewritten effective January 1, 2010, as
provided for in the final paragraph of the TERM ARTICLE, the Reinsurer’s
liability for all Loss Occurrences occurring during the period from May 1, 2009
to January 1, 2010 shall not exceed $16,666,667.

 

ARTICLE 3

 

TERM

 

This Contract shall become effective at 12:01 a.m., Pacific Standard Time,
May 1, 2009, and shall remain in full force and effect for one year, expiring
12:01 a.m., Pacific Standard Time, May 1, 2010.

 

Upon expiration of this Contract, the entire liability of the Reinsurer for
losses occurring subsequent to expiration shall cease concurrently with the
expiration.

 

If coverage under this Contract shall terminate while a loss covered hereunder
is in progress, it is agreed that, subject to the other conditions of this
Contract, the Reinsurer shall be liable for its proportion of the entire loss
resulting from such occurrence for which the Company is liable up to the limit
of this Contract, provided no part of such loss is claimed against any renewal
or replacement of this Contract.

 

By providing 30 days written notice prior to expiration, the Company may elect
to terminate the Reinsurer’s liability hereunder on a run-off basis.  In such
event, the Reinsurer shall remain liable hereunder in respect of Policies in
force at expiration, until the earlier of the expiration or next renewal of such
Policies, but in no event longer than 18 months from the date of the expiration
of this Contract. The Company shall pay to the Reinsurer an additional premium
equal to the rate set forth in the PREMIUM ARTICLE multiplied by the Gross Net
Earned Premium Income during the run-off period, payable within 30 days after
the end of each quarter.

 

4

--------------------------------------------------------------------------------


 

Additionally, at January 1, 2010 the Company shall have the option to terminate
and reissue the Contract effective January 1, 2010 to January 1, 2011, at terms
to be agreed between the Company and the Reinsurer.  If terms are not agreed
between the parties, this Contract shall continue in force until its natural
expiration date of May 1, 2010.

 

ARTICLE 4

 

SPECIAL TERMINATION

 

A.                       The Company may terminate a Subscribing Reinsurer’s
percentage share in this Contract at any time by giving written notice to the
Subscribing Reinsurer 30 days in advance of the effective date of termination,
in the event of any of the following circumstances:

 

1.                          The Subscribing Reinsurer ceases underwriting
operations.

 

2.                          A state insurance department or other legal
authority orders the Subscribing Reinsurer to cease writing business, or the
Subscribing Reinsurer is placed under regulatory supervision.

 

3.                          The Subscribing Reinsurer has become insolvent or
has been placed into liquidation or receivership (whether voluntary or
involuntary), or there have been instituted against it proceedings for the
appointment of a receiver, liquidator, rehabilitator, conservator, trustee in
bankruptcy, or other agent known by whatever name, to take possession of its
assets or control of its operations.

 

4.                          The Subscribing Reinsurer’s policyholders’ surplus
(or the equivalent under the Subscribing Reinsurer’s accounting system) as
reported in such financial statements of the Subscribing Reinsurer as designated
by the Company, has been reduced by 30% of the amount thereof at any date during
the prior 12 month period (including the period prior to the inception of this
Contract).

 

5.                          The Subscribing Reinsurer has merged with or has
become acquired or controlled by any company, corporation, or individual(s) not
controlling the Subscribing Reinsurer’s operations at the inception of this
Contract.

 

6.                          The Subscribing Reinsurer has retroceded its entire
liability under this Contract without the Company’s prior written consent.

 

7.                          The Subscribing Reinsurer has been assigned an A.M.
Best’s rating of less than “A-” and/or an S&P rating of less than “BBB+.”
However, as respects Underwriting Members of Lloyd’s, London, a Lloyd’s Market
Rating of less than “A-” by A. M. Best and/or less than “BBB+” by S&P shall
apply.

 

B.                         The Subscribing Reinsurer shall have no liability for
Loss Occurrences commencing after termination. The reinsurance premium due the
Subscribing Reinsurer hereunder (including any minimum reinsurance premium)
shall be pro rated based on the period of the

 

5

--------------------------------------------------------------------------------


 

Subscribing Reinsurer’s participation hereon, and the Subscribing Reinsurer
shall immediately return any excess reinsurance premium received.

 

ARTICLE 5

 

TERRITORY

 

This Contract will cover wherever the Company’s Policies cover.

 

ARTICLE 6

 

WARRANTIES

 

It is warranted for the purposes of this Contract that:

 

A.                       The maximum amount which any one claimant can
contribute to the Ultimate Net Loss from any one Loss Occurrence is $7,500,000,
or so deemed.  The maximum any one life is to be calculated from the “ground
up,” not within the layer.

 

B.                         As respects Employer’s Liability, the Company’s
maximum Policy limit shall be $2,000,000, or so deemed.

 

Any losses which include Extra Contractual Obligations and/or Loss in Excess of
Policy Limits amounts shall be recoverable hereunder without regard to the
application of Warranty A. above.

 

ARTICLE 7

 

EXCLUSIONS

 

This Contract does not cover:

 

A.                       Excess insurance.

 

B.                         Assumed reinsurance, except fronted business which is
substantially reinsured by the Company.

 

C.                         In respect of any Policy issued or reinsured by the
Company to cover the following occupations or employments, except when such
occupations or employments are incidental to and form a minor part of the usual
occupation or employment of the insured:

 

1.                          Working and navigation of any vessel, other than
light craft on inland waterways and dredging.

 

6

--------------------------------------------------------------------------------


 

2.                          Manufacture, storage, filling, breaking down, or
transport of

 

a.                           Fireworks, ammunition, fuse, cartridges, powder,
nitroglycerine or any explosive.

 

b.                          Gasses and/or air under pressure in containers (but
this exclusion shall not apply to the storage or distribution of liquid
petroleum gas by wholesale or retail dealers).

 

3.                          Underground coal mines.

 

4.                          Manufacture of celluloid and pyroxylin.

 

5.                          Erection of structural iron and/or steel works,
unless in conjunction with ordinary construction of buildings.  Except that this
exclusion shall not apply to insureds engaged in steel work where such steel
work erection is not beyond twelve stories in height.

 

6.                          Contractors doing building wrecking exclusively.

 

7.                          Tunneling.

 

8.                          Tower, steeple and chimney shaft work.

 

9.                          Operation of dry docks, docks, quays, and wharves. 
USL&H exposures are deemed to be incidental so long as USL&H Gross Net Earned
Premium Income (GNEPI) does not exceed 10% of the Company’s total subject GNEPI.

 

10.                    Construction and maintenance of coffer dams.

 

11.                    Subaqueous construction and/or other subaqueous work.

 

12.                    Oil tanks and/or refining works.

 

13.                    Aviation risks involving flying risks, commercial
airlines and airline crews. This exclusion does not apply to any “ground”
personnel.

 

14.                    Operations involving atomic energy and nuclear fission.

 

15.                    Operations of a carrier by rail.

 

In connection with those occupations or employments enumerated under Item C.
above, if the Company, without the knowledge of and contrary to the instructions
of its head office, is bound or is unknowingly exposed on a risk falling
otherwise within one of the exclusions set forth, such risk is covered until the
Company’s head office receives knowledge thereof and, pending cancellation of
such risk by the Company, for a further period of 30 days after receipt of such
knowledge by the head office of the Company.

 

7

--------------------------------------------------------------------------------


 

Where Policies are issued by the Company through its membership of or
participation in an assigned risk plan or similar facility which involves
occupations or employments prohibited under Item C. above, such Policies are not
excluded under this Contract.

 

D.                        In respect of any Policy issued or reinsured by the
Company to cover occupations or employments directly related to Professional
Sports Teams.

 

E.                          Liability of the Company arising, by Contract,
operation of law, or otherwise, from its participation or membership, whether
voluntary or involuntary, in any insolvency fund.  “Insolvency Fund” includes
any guaranty fund, insolvency fund, plan, pool, association, fund or other
arrangement, howsoever denominated, established or governed; which provides for
any assessment of or payment or assumption by the Company of part or all of any
claim, debt, charge, fee, or other obligation of an insurer, or its successors
or assigns, which has been declared by any competent authority to be insolvent,
or which is otherwise deemed unable to meet any claim, debt, charge, fee or
other obligation in whole or in part.

 

F.                          A Loss Occurrence arising directly out of:

 

1.                          War.

 

2.                          Nuclear Incidents, other than related to an Act of
Terrorism as defined in paragraph A. of the DEFINITIONS ARTICLE.

 

G.                         A Loss Occurrence arising from:

 

1.                          Federal Employers Liability Act business, except
incidental.

 

2.                          Jones Act business, except incidental.

 

ARTICLE 8

 

SPECIAL ACCEPTANCE

 

Business that is not within the scope of this Contract may be submitted to the
Reinsurer for special acceptance hereunder, and such business, if accepted by
the Reinsurer shall be covered hereunder, subject to the terms and conditions of
this Contract, except as modified by the special acceptance. The Reinsurer shall
be deemed to have accepted a risk if it has not responded within 3 days after
receiving the underwriting information on such risk.

 

ARTICLE 9

 

PREMIUM

 

A.                       The Company shall pay the Reinsurer a deposit premium
of $5,000,000 for the term of this Contract, to be paid in the amount of
$1,250,000 on May 1, 2009, August 1, 2009, November 1, 2009 and February 1,
2010.

 

8

--------------------------------------------------------------------------------


 

B.                         As soon as practicable following the expiration of
this Contract, the Company shall forward to the Reinsurer a statement of its
Gross Net Earned Premium Income for the term of this Contract, and the
reinsurance premium shall be adjusted at a rate of 0.95% multiplied by the
Company’s Gross Net Earned Premium Income. Should the premium so calculated
exceed the deposit premium paid in accordance with Paragraph A. above, the
Company will promptly pay the Reinsurer the difference. Should the premium so
calculated be less than the deposit premium, the Reinsurer will promptly refund
to the Company the difference, subject to a minimum premium of $4,000,000.

 

The term “Gross Net Earned Premium Income” as used in this Contract shall mean
the gross earned premium income of the Company for the business covered by this
Contract, less premiums paid for reinsurances, recoveries under which would
inure to the benefit of this Contract.

 

ARTICLE 10

 

DEFINITIONS

 

A.                       The term “Act of Terrorism” as used in this Contract
shall mean any act that is certified by the Secretary of the Treasury, in
concurrence with the Secretary of State and the Attorney General of the United
States, to be an act of terrorism, as provided in TRIA, including loss, damage,
cost or expense directly or indirectly caused by, contributed to by, resulting
from, or arising out of or in connection with nuclear, biological, chemical or
radiological explosion, pollution and contamination as a result of such act.

 

1.                          This definition does not apply when a cause or event
other than an “Act of Terrorism” is the principal contributing factor to the
loss, injury, damage, expense, cost, or legal obligation.

 

2.                          This definition does not apply to strikes, riots,
civil commotion or malicious mischief.

 

B.                         The term “Loss Occurrence” as used in this Contract
shall mean any one disaster or casualty or accident or loss or series of
disasters or casualties or accidents or losses arising out of or caused by one
event.  As respects a Loss Occurrence involving Occupational Disease or Other
Disease or Cumulative Trauma, the following shall apply:

 

1.                          Per Employee Coverage.  As respects losses arising
from Occupational Disease or Other Disease or Cumulative Trauma suffered by a
single employee, such Occupational Disease or Other Disease or Cumulative Trauma
shall be deemed a separate Loss Occurrence.  The date of loss shall be
determined as follows:

 

a.                           If the case is compensable under the Workers’
Compensation Law, the date of the beginning of the disability for which
compensation is payable.

 

b.                          If the case is not compensable under the Workers’
Compensation Law, the date that disability due to said disease actually began.

 

9

--------------------------------------------------------------------------------


 

c.                           If the claim is made after employment has ceased,
the date of cessation of such employment.

 

2.                          Per Event Coverage.  As respects losses arising from
Occupational Disease or Other Disease, regardless of the specific kind or class,
suffered by employees of one or more employers, all such losses sustained by the
Company from one event not exceeding 48 hours in duration shall, together with
losses not classified as Occupational Disease or Other Disease, be deemed to be
a single “Loss Occurrence.”

 

3.                          “Occupational Disease or Other Disease” and
“Cumulative Trauma” shall be defined by applicable state or federal statutes,
regulations or case law.

 

C.                         The term “Ultimate Net Loss” as used in this Contract
shall mean the actual loss paid by the Company or for which the Company becomes
liable to pay, such loss to include 90% of any Extra Contractual Obligation (and
expense) and 90% of any Loss in Excess of Policy Limits as defined in the EXTRA
CONTRACTUAL OBLIGATIONS / LOSS IN EXCESS OF POLICY LIMITS ARTICLE, expenses of
litigation and interest, claim-specific declaratory judgment expenses, and all
other loss expense of the Company including subrogation, salvage, and recovery
expenses (office expenses and salaries of officials and employees not classified
as loss adjusters are not chargeable as expenses for purposes of this
paragraph), but salvages and all recoveries (including amounts due from all
reinsurances that inure to the benefit of this Contract, whether recovered or
not), shall be first deducted from such loss to arrive at the amount of
liability attaching hereunder.

 

All salvages, recoveries or payments recovered or received subsequent to loss
settlement hereunder shall be applied as if recovered or received prior to the
aforesaid settlement, and all necessary adjustments shall be made by the parties
hereto.

 

The Company is permitted to carry underlying quota share and excess of loss
reinsurance, recoveries under which shall inure to the Company’s sole benefit
and shall be disregarded for all purposes hereof.

 

For purposes of this definition, the phrase “becomes liable to pay” shall mean
the existence of a judgment which the Company does not intend to appeal, or a
release has been obtained by the Company, or the Company has accepted a proof of
loss.

 

The phrase “claim-specific declaratory judgment expenses,” as used in this
Contract will mean all expenses incurred by the Company in connection with
declaratory judgment actions brought to determine the Company’s defense and/or
indemnification obligations that are allocable to specific Policies and claims
subject to this Contract. Declaratory judgment expenses will be deemed to have
been incurred by the Company on the date of the original loss (if any) giving
rise to the declaratory judgment action.

 

Nothing in this clause shall be construed to mean that losses are not
recoverable hereunder until the Company’s Ultimate Net Loss has been
ascertained.

 

10

--------------------------------------------------------------------------------


 

D.                        The term “Policy” as used in this Contract shall mean
any binder, policy, or contract of insurance issued, accepted or held covered
provisionally or otherwise, by or on behalf of the Company.

 

ARTICLE 11

 

NET RETAINED LINES

 

This Contract applies only to that portion of any insurance which the Company
retains net for its own account and in calculating the amount of any loss
hereunder and also in computing the amount or amounts excess of which this
Contract attaches, only loss or losses in respect of that portion of any
insurance which the Company retains net for its own account, disregarding any
reinsurance that the Company designates as inuring to the Company’s sole
benefit, shall be included.

 

The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurers, whether specific or general, any amounts
which may have become due from them whether such inability arises from the
insolvency of such other Reinsurers or otherwise.

 

ARTICLE 12

 

LIABILITY OF REINSURER

 

The liability of the Reinsurer shall follow that of the Company in every case
and shall be subject in all respects to all the general and special
stipulations, clauses, waivers and modifications of the Company’s Policy or
Policies and any endorsements thereon.

 

The Company shall be the sole judge as to what shall constitute a claim or loss
covered under the Company’s original Policy and as to the Company’s liability
thereunder and as to the amount or amounts which it shall be proper for the
Company to pay thereunder; and the Reinsurer shall be bound by the judgment of
the Company as to the liability and obligation of the Company under its original
Policies, subject to the terms and conditions of this Contract and the Company’s
Policies.

 

Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third parties or any persons not
parties to this Contract.

 

ARTICLE 13

 

CURRENCY

 

A.                       Where the word “Dollars” and/or the sign “$” appear in
this Contract, they shall mean United States Dollars.

 

11

--------------------------------------------------------------------------------


 

B.                         For purposes of this Contract, where the Company
receives premiums or pays losses in currencies other than United States Dollars,
such premiums or losses shall be converted into United States Dollars at the
actual rates of exchange at which these premiums or losses are entered in the
Company’s books.

 

ARTICLE 14

 

ILLEGALITY

 

If any law or regulation of the Federal or State or Local Government of any
jurisdiction in which the Company is doing business shall render illegal the
arrangements made in this Contract, the Contract can be terminated immediately,
insofar as it applies to such jurisdiction, by the Company giving notice to the
Reinsurer to such effect.

 

ARTICLE 15

 

LOSS RESERVE FUNDING

 

Section 15.1   Reinsurance Credit

 

(a)                      This clause is applicable to those Reinsurers who
cannot qualify for credit by the states having jurisdiction over the Company’s
loss reserves.

 

(b)                     As regards Policies or bonds issued by the Company
coming within the scope of this Contract, the Company agrees that when it shall
file with the insurance regulatory authorities having jurisdiction over the
Company’s reserves or set up on its books reserves for losses covered hereunder
which it shall be required to set up by law it will forward to the Reinsurer a
statement showing the proportion of such loss reserves which is applicable to
it.

 

(c)                      The Reinsurer hereby agrees that it will provide to the
Company via funds withheld, cash advances, Trust Agreement, or a clean,
irrevocable and unconditional Letter of Credit, an amount equal to the
Reinsurer’s proportion of the loss reserves in respect of known outstanding
losses that have been reported to the Reinsurer, allocated loss expenses
relating thereto, losses and loss expenses paid by the Company but not recovered
from the Reinsurer and Incurred But Not Reported loss and loss expense as shown
in the statement prepared by the Company (collectively, the “Statutory
Reserves”).

 

Section 15.2   Letters of Credit

 

 (a)                   In the event that the Reinsurer elects to comply with the
provisions of this Section 15.1 by providing a Letter of Credit for the benefit
of the Company, the provisions of this Section 15.2 shall apply.  In such event,
the Reinsurer shall apply for and secure delivery to the Company, and thereafter
maintain, one or more clean, irrevocable and unconditional Letters of Credit in
an amount equal to the Statutory Reserves.  The Letter of Credit shall

 

12

--------------------------------------------------------------------------------


 

be issued by a bank and in a form acceptable to the Insurance Department of the
State of California and other applicable insurance regulators.

 

(b)                     Each of the Company and the Reinsurer agree that the
Letters of Credit provided by the Reinsurer under this provision may be drawn
upon at any time, notwithstanding any other provisions in this Contract, and be
utilized by the Company or any successor by operation of law of the Company
including, without limitation, any liquidator, rehabilitator, receiver of
conservator of the Company for the following purposes:

 

(i)                        to pay or reimburse the Company for the Reinsurer’s
share of premiums returned, but not yet recovered from the Reinsurer, to the
owners of the Policies on account of cancellation of such Policies;

 

(ii)                     to pay or reimburse the Company for the Reinsurer’s
share of surrenders and benefits or losses paid by the Company, but not yet
recovered from the Reinsurer, under the terms and provisions of the Policies;

 

(iii)                  to pay or reimburse the Company for any other amounts
necessary to secure the credit or reduction from liability for reinsurance taken
by the Company; and

 

(iv)                 to secure payment of the Reinsurer’s obligations where a
Letter of Credit will expire without renewal or be reduced or replaced by a
Letter of Credit for a reduced amount and where the Reinsurer’s obligations
under this Contract remain unliquidated and undischarged ten (10) days prior to
the expiration date, by withdrawing amounts equal to the Reinsurer’s share of
liabilities, to the extent the liabilities have not yet been funded by the
Reinsurer and exceed the amount of any reduced or replacement letter of credit,
and depositing those amounts in a separate account in the name of the Company in
a qualified United States financial institution as defined in California
Insurance Code Section 922.7(b) apart from its general assets, in trust for such
uses and purposes as specified in clauses (i) through (iii) above as may remain
after withdrawal.

 

(c)                      All of the foregoing should be applied without
diminution because of insolvency on the part of any of the Company or the
Reinsurer.

 

(d)                     In the event the Company draws upon any Letter of Credit
for the purposes set forth in subsection 15.2(b) in excess of the actual amounts
that are subsequently determined to be due, the Company will return such excess
to the Reinsurer, plus interest at the U.S. Prime Rate as published in the
Eastern Edition of The Wall Street Journal applicable to the period during which
the amounts were held pursuant to subsection 15.2(b).

 

(e)                      Upon the termination of this Contract or the
replacement or cancellation of any Letter of Credit, the Company shall provide
its approval of the cancellation of the Letter of Credit.

 

13

--------------------------------------------------------------------------------


 

Section 15.3  Trust Fund

 

(a)                      In the event that the Reinsurer elects to comply with
the provisions of Section 15.1 by providing a trust account for the benefit of
the Company, the provisions of this Section 15.3 shall apply.  In such event,
the Reinsurer shall enter into a trust agreement (the “Trust Agreement”) and
establish a trust account (the “Trust Account”) for the benefit of the Company
with a bank (the “Trustee”) acceptable to the Insurance Department of the State
of California and other applicable insurance regulators.

 

(b)                     The Reinsurer agrees to deposit, and maintain in the
Trust Account, assets equal to the Statutory Reserves to be held in trust by the
Trustee for the benefit of the Company as security for the payment of the
Reinsurer’s obligations to the Company under this Contract.

 

(c)                      The Reinsurer and the Company agree that the assets so
deposited in the Trust Account shall be valued according to their current fair
market value and shall consist only of cash (United States dollars),
certificates of deposit (issued by a United States financial institution as
defined in California Insurance Code Section 922.7(a) and payable in United
States dollars), and investments permitted by the California Insurance Code, or
any combination of the above (“Eligible Securities”); provided that investments
in or issued by an entity controlling, controlled by or under common control
with either the Company or the Reinsurer shall not exceed five percent (5%) of
total investments.

 

(d)                     The Reinsurer, prior to depositing assets with the
Trustee, shall execute all assignments and endorsements in blank, or transfer
legal title to the Trustee of all shares, obligations or any other assets
requiring assignments, in order that the Company, or the Trustee upon direction
of the Company, may whenever necessary negotiate any such assets without consent
or signature from the Reinsurer or any other entity.

 

(e)                      All settlements of account under the Trust Agreement
between the Company and the Reinsurer shall be made in cash or its equivalent.

 

(f)                        The Reinsurer and the Company agree that the assets
held in the Trust Account may be withdrawn by the Company at any time,
notwithstanding any other provisions in this Contract, provided such assets are
applied and utilized by the Company (or any successor of the Company by
operation of law, including, without limitation, any liquidator, rehabilitator,
receiver or conservator of the Company), without diminution because of the
insolvency of the Company or the Reinsurer, only for the following purposes:

 

(i)                        to pay or reimburse the Company for the Reinsurer’s
share regarding any losses and allocated loss expenses paid by the Company, but
not recovered from the Reinsurer, or for unearned premiums due to the Company if
not otherwise paid by the Reinsurer;

 

(ii)                     to make payment to the Reinsurer of any amounts held in
the Trust Account that exceed one hundred and two percent (102%) of the actual
amount required to fund the Reinsurer’s obligations under this Contract;

 

14

--------------------------------------------------------------------------------


 

(iii)                  to pay any other amounts necessary to secure the credit
or deduction from liability for reinsurance taken by the Company; or

 

(iv)                 where the Company has received notification of termination
of the Trust Account and where any of the Reinsurer’s obligations under this
Agreement remain unliquidated and undischarged ten (10) days prior to the
termination date, to withdraw amounts equal to the obligations and deposit those
amounts in a separate account in the name of the Company in any qualified United
States financial institution as defined in Section 922.7(b) apart from its
general assets, in trust for such uses and purposes specified in clauses (i) and
(ii) of this section as may remain executory after such withdrawal and for any
period after the termination date.

 

(g)                     The Reinsurer shall have the right to seek the Company’
approval to withdraw all or any part of the assets from the Trust Account and
transfer such assets to the Reinsurer; provided that:

 

(i)                        the Reinsurer shall, at the time of withdrawal,
replace the withdrawn assets with Eligible Securities having a market value
equal to the market value of the assets withdrawn, so as to maintain at all
times the assets in the Trust Account in an amount equal to the Statutory
Reserves, or

 

(ii)                     after such withdrawal and transfer, the market value of
the assets in the Trust Account is no less than 102% of the Statutory Reserves. 
In the event that the Reinsurer seeks the Company’s approval hereunder, the
Company shall be the sole judge as to the application of this provision, but
shall not unreasonably or arbitrarily withhold its approval.

 

(h)                     In the event that any of the Company withdraws the
assets from the Trust Account for the purposes set forth in
Section 15.3(f) above in excess of actual amounts subsequently determined to be
due, the Company will return such excess to the Reinsurer, plus interest at the
U.S. Prime Rate as published in the Eastern Edition of The Wall Street Journal
applicable to the period during which the amounts were held pursuant to
subsection 15.3(f).

 

Section 15.4   General Funding Provisions

 

(a)                      The financial institution chosen for the issuance of
the funding instrument shall have no responsibility whatsoever in connection
with the propriety of withdrawals made by the Company or the disposition of
funds withdrawn, except to ensure that withdrawals are made only upon the order
of properly authorized representatives of the Company.

 

(b)                     At annual intervals, or more frequently as required by
the Company, the Company shall prepare a specific statement, for the sole
purpose of amending the funding instrument, of the Statutory Reserves.  If the
statement shows that the Statutory Reserves exceeds the balance of funding as of
the statement date, the Reinsurer shall, within 30 days after receipt of notice
of such excess, increase the amount of funding by the amount of such
difference.  If, however, the statement shows that the balance of funding as of
the statement date exceeds the Statutory Reserves (or 102% of the Statutory
Reserves if funding is provided

 

15

--------------------------------------------------------------------------------


 

by a Trust Agreement), the Company shall, within 30 days after receipt of
written request from the Reinsurer, release such excess by agreeing to reduce
the amount of funding available by the amount of such excess.

 

ARTICLE 16

 

COMPLIANCE WITH CALIFORNIA SB 2093

 

Any Reinsurer that has gained admission to transact Workers’ Compensation
reinsurance business in the State of California, or that is reinsuring the
injury, disablement, or death portions of Policies of Workers’ Compensation
insurance in the State of California under the class of disability insurance,
shall comply with all applicable provisions of California SB 2093 (California
Insurance Code §§11690-11703, revised).  In the event of a delinquency
proceeding, receivership or insolvency of the Company, the Insurance
Commissioner of the State of California (the “Commissioner”) shall have the
right to draw on any sums from the Reinsurer’s deposit that are necessary for
the Commissioner to pay those reinsured claims and obligations, or to ensure
their payment by the California Insurance Guarantee Association, deemed by the
Commissioner due under this Contract, upon failure of the Reinsurer for any
reason to make payments under this Contract.  The Commissioner shall give 30
days’ notice prior to drawing upon these funds of an intent to do so. 
Notwithstanding the Commissioner’s right to draw on these funds, the Reinsurer
shall otherwise retain its right to determine the validity of those claims and
obligations and to contest their payment under this Contract.  Prior to a
Reinsurer’s deposit being drawn upon, in whole or in part, the Insurance
Department of the State of California (the “Department”) shall provide the
Reinsurer with an explanation of procedures that the Reinsurer may use to
explain to the Department why the use of the Reinsurer’s deposit may not be
appropriate under this Contract.

 

ARTICLE 17

 

TAXES

 

A.                       In consideration of the terms under which this Contract
is issued, the Company undertakes not to claim any deduction of the premium
hereon when making Canadian tax returns or when making tax returns, other than
Income or Profits Tax returns, to any state or territory of the United States of
America or to the District of Columbia.

 

B.        1.         The Reinsurer has agreed to allow, for the purpose of
paying the Federal Excise Tax, the applicable percentage of the premium payable
hereon (as imposed under the Internal Revenue Code) to the extent such premium
is subject to Federal Excise Tax.

 

2.                          In the event of any return of premium becoming due
hereunder, the Reinsurer shall deduct the applicable percentage of the premium
from the amount of the return, and the Company or its agent should take steps to
recover the Tax from the United States Government.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 18

 

NOTICE OF LOSS AND LOSS SETTLEMENTS

 

The Company will advise the Reinsurer promptly of all claims which in the
opinion of the Company may involve the Reinsurer and of all subsequent
developments on these claims which may materially affect the position of the
Reinsurer.

 

In addition, the Company shall promptly advise the Reinsurer of all bodily
injury claims or losses involving any of the following:

 

1.                           Multiple fatalities.

 

2.                           Paraplegia or more extensive paralysis.

 

3.                           Severe brain injury or severe brain damage
prognosis.

 

4.                           Severe burn injuries resulting in disfigurement or
scarring.

 

The Reinsurer agrees to abide by the loss settlements of the Company, provided
that retroactive extension of Policy terms or coverages made voluntarily by the
Company and not in response to court decisions (whether such court decision is
against the Company or other companies affording the same or similar coverages)
will not be covered under this Contract.

 

When so requested the Company will afford the Reinsurer an opportunity to be
associated with the Company, at the expense of the Reinsurer, in the defense of
any claim or suit or proceeding involving this Contract and the Company will
cooperate with the Reinsurer in the defense of such claim, suit or proceeding.

 

The Reinsurer will pay its share of loss settlements promptly upon receipt of
proof of loss that is reasonably satisfactory to the Reinsurer.

 

ARTICLE 19

 

OFFSET

 

Each party hereto shall have, and may exercise at any time and from time to
time, the right to offset any balance or balances under this Contract, whether
on account of premiums or on account of losses or otherwise, due from each party
to the other (or, if more than one, any other) party hereto.  However, that in
the event of the insolvency of a party hereto, offsets shall only be allowed in
accordance with the provisions of Section 7427 of the Insurance Law of the State
of New York and the Insurance Law of the State of California.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 20

 

COMMUTATION

 

A.                       Either the Reinsurer or the Company may request
commutation of that portion of any excess loss hereunder represented by any
outstanding claim or claims after 120 months from the date of an occurrence.  If
both parties desire to commute a claim or claims, then within 60 days after such
agreement, the Company shall submit a statement of valuation of the outstanding
claim or claims showing the elements considered reasonable to establish the
Ultimate Net Loss and the Reinsurer shall pay the amount requested.

 

B.                         If agreement, as outlined in the paragraph above,
cannot be reached, the effort can be abandoned or alternately the Company and
the Reinsurer may mutually appoint an actuary or appraiser to investigate,
determine and capitalize such claim or claims.  If both parties then agree, the
Reinsurer shall pay its proportion of the amount so determined to be the
capitalized value of such claim or claims.

 

C.                         If the parties, as outlined in the paragraphs above,
fail to agree, they may abandon the effort or they may agree to settle any
difference using a panel of three actuaries, one to be chosen by each party and
the third by the two so chosen.  If either party refuses or neglects to appoint
an actuary within 30 days, the other party may appoint two actuaries.  If the
two actuaries fail to agree on the selection of a third actuary within 30 days
of their appointment, each of them shall name two, of whom the other shall
decline one and the decision shall be made by drawing lots.  All the actuaries
shall be regularly engaged in the valuation of Workers’ Compensation claims and
shall be Fellows of the Casualty Actuarial Society or of the American Academy of
Actuaries.  None of the actuaries shall be under the control of either party to
this Contract.

 

D.                        Each party shall submit its case to its actuary within
30 days of the appointment of the third actuary.  The decision in writing of any
two actuaries, when filed with the parties hereto, shall be final and binding on
both parties. The expense of the actuaries and of the commutation shall be
equally divided between the two parties.  Said commutation shall take place in
Woodland Hills, California, unless some other place is mutually agreed upon by
the Company and the Reinsurer.

 

E.                          Payment by the Reinsurer of their proportion of the
amount or amounts, so mutually agreed, shall constitute a complete and final
release of the Reinsurer of all claims, both reported and unreported.

 

ARTICLE 21

 

EXTRA CONTRACTUAL OBLIGATIONS / LOSS IN EXCESS OF POLICY LIMITS

 

A.                       This Contract shall cover Extra Contractual
Obligations, as provided in the definition of Ultimate Net Loss.  “Extra
Contractual Obligations” shall be defined as those liabilities not covered under
any other provision of this Contract and that arise from the handling of any

 

18

--------------------------------------------------------------------------------


 

claim on business covered hereunder, such liabilities arising because of, but
not limited to, the following:  failure by the Company to settle within the
Policy limit, or by reason of alleged or actual negligence, fraud or bad faith
in rejecting an offer of settlement or in the preparation of the defense or in
the trial of any action against its insured or reinsured or in the preparation
or prosecution of an appeal consequent upon such action.

 

B.                         This Contract shall cover Loss in Excess of Policy
Limits, as provided in the definition of Ultimate Net Loss.  “Loss in Excess of
Policy Limits” shall be defined as Loss in excess of the Policy limit, having
been incurred because of, but not limited to, failure by the Company to settle
within the Policy limit or by reason of alleged or actual negligence, fraud or
bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of any action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such action.

 

C.                         An Extra Contractual Obligation and/or Loss in Excess
of Policy Limits shall be deemed to have occurred on the same date as the loss
covered under the Company’s Policy, and shall constitute part of the original
loss.

 

D.                        For the purposes of the Loss in Excess of Policy
Limits coverage hereunder, the word “Loss” shall mean any amounts for which the
Company would have been contractually liable to pay had it not been for the
limit of the original Policy.

 

E.                          Loss adjustment expense in respect of Extra
Contractual Obligations and/or Loss in Excess of Policy Limits shall be covered
hereunder in the same manner as other loss adjustment expense.

 

F.                          However, this Article shall not apply where the loss
has been incurred due to final legal adjudication of fraud of a member of the
Board of Directors or a corporate officer of the Company acting individually or
collectively or in collusion with any individual or corporation or any other
organization or party involved in the presentation, defense or settlement of any
claim covered hereunder.

 

G.                         In no event shall coverage be provided to the extent
not permitted under law.

 

ARTICLE 22

 

INDEMNIFICATION AND ERRORS AND OMISSIONS

 

A.                       The Reinsurer is reinsuring, to the amount herein
provided, the obligations of the Company under any original insurance.  The
Company shall be the sole judge as to:

 

1.                          what shall constitute a claim or loss covered under
any original insurance written by the Company;

 

2.                          the Company’s liability thereunder;

 

3.                          the amount or amounts that it shall be proper for
the Company to pay thereunder.

 

19

--------------------------------------------------------------------------------


 

B.                         The Reinsurer shall be bound by the judgment of the
Company as to the obligation(s) and liability(ies) of the Company under any
original insurance.

 

C.                         Any inadvertent error, omission or delay in complying
with the terms and conditions of this Contract shall not be held to relieve
either party hereto from any liability that would attach to it hereunder if such
error, omission or delay had not been made, provided such error, omission or
delay is rectified immediately upon discovery.

 

D.                        In the case of exposures not within the terms and
conditions hereof, the obligation of the Reinsurer shall be limited to return of
any premium paid hereon for such exposure.

 

ARTICLE 23

 

ACCESS TO RECORDS

 

Provided that the Reinsurer shall give prior written notice of their desire to
obtain information, the Company shall place at the disposal of the Reinsurer,
and the Reinsurer, or its authorized representative, shall have the right to
inspect, at all reasonable times during the currency of this Contract and
thereafter, the books, records and papers of the Company pertaining to the
reinsurance provided hereunder. Notwithstanding the above, the Reinsurer shall
not have any right of access to such books, records and papers of the Company if
it is not current in all undisputed payments due the Company.

 

ARTICLE 24

 

CONFIDENTIALITY

 

A.                       The Reinsurer hereby acknowledges that the documents,
information and data provided to it by the Company, whether directly or through
an authorized agent, in connection with the placement and execution of this
Contract (“Confidential Information”) are proprietary and confidential to the
Company. Confidential Information shall not include documents, information or
data that the Reinsurer can show:

 

1.                          are publicly known or have become publicly known
through no unauthorized act of the Reinsurer;

 

2.                          have been rightfully received from a third person
without obligation of confidentiality; or

 

3.                          were known by the Reinsurer prior to the placement
of this Contract without an obligation of confidentiality.

 

B.                         Absent the written consent of the Company, the
Reinsurer shall not disclose any Confidential Information to any third parties,
including any affiliated companies (except to the extent necessary to enable
affiliated companies or third parties engaged by the Reinsurer to perform
services related to this Contract on behalf of the Reinsurer), except:

 

20

--------------------------------------------------------------------------------


 

1.                          when required by retrocessionaires subject to the
business ceded to this Contract;

 

2.                          when required by regulators performing an audit of
the Reinsurer’s records and/or financial condition;

 

3.                          when required by external auditors performing an
audit of the Reinsurer’s records in the normal course of business.

 

4.                          when required by attorneys or arbitrators in
connection with an actual or potential dispute hereunder; or

 

5.                          when required for the Reinsurer to perform its
obligations or enforce its rights under this Contract.

 

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.

 

C.                         Notwithstanding the above, in the event that the
Reinsurer is required by court order, other legal process or any regulatory
authority to release or disclose any or all of the Confidential Information, the
Reinsurer agrees to provide the Company with written notice of same at least 10
days or as soon as practicable prior to such release or disclosure and to use
its best efforts to assist the Company in maintaining the confidentiality
provided for in this Article provided that such action would not be in violation
of any law, regulation or order.

 

D.                        The provisions of this Article shall extend to the
officers, directors and employees of the Reinsurer and its affiliates, and shall
be binding upon their successors and assigns.

 

ARTICLE 25

 

ARBITRATION

 

A.                       Any dispute arising out of the interpretation,
performance or breach of this Contract, including the formation or validity
thereof, shall be submitted for decision to a panel of three arbitrators. 
Notice requesting arbitration shall be in writing and sent certified or
registered mail, return receipt requested.

 

B.                         One arbitrator shall be chosen by each party and the
two arbitrators shall then choose an impartial third arbitrator who shall
preside at the hearing.  If either party fails to appoint its arbitrator within
30 days after being requested to do so by the other party, the latter, after 10
days’ prior notice by certified or registered mail of its intention to do so,
may appoint the second arbitrator.

 

C.                         If the two arbitrators do not agree on a third
arbitrator within 60 days of their appointment, the third arbitrator shall be
chosen in accordance with the procedures for selecting the third arbitrator in
force on the date the arbitration is demanded, established by the AIDA
Reinsurance and Insurance Arbitration Society — U.S. (ARIAS).  The arbitrators
shall be

 

21

--------------------------------------------------------------------------------


 

persons knowledgeable about insurance and reinsurance who have no personal or
financial interest in the result of the arbitration.  If a member of the panel
dies, becomes disabled or is otherwise unwilling or unable to serve, a
substitute shall be selected in the same manner as the departing member was
chosen and the arbitration shall continue.

 

D.                        Within 30 days after all arbitrators have been
appointed, the panel shall meet and determine timely periods for briefs,
discovery procedures and schedules of hearings.

 

E.                          The panel shall be relieved of all judicial
formality and shall not be bound by the strict rules of procedure and evidence. 
Notwithstanding anything to the contrary in this Contract, the arbitrators may
at their discretion, request and consider underwriting and placement information
provided by the Company to the Reinsurer, as well as any correspondence
exchanged by the parties that is related to this Contract.  The arbitration
shall take place in Woodland Hills, California, or at such other place as the
parties shall agree. The decision of any two arbitrators shall be in writing and
shall be final and binding. The panel is empowered to grant interim relief as it
may deem appropriate.

 

F.                          The panel shall interpret this Contract as an
honorable engagement rather than as merely a legal obligation and shall make its
decision considering the custom and practice of the applicable insurance and
reinsurance business as promptly as possible after the hearings.  Judgment upon
an award may be entered in any court having jurisdiction thereof.

 

G.                         Each party shall bear the expense of its own
arbitrator and shall jointly and equally bear with the other party the cost of
the third arbitrator.  The remaining costs of the arbitration shall be allocated
by the panel.  The panel may, at its discretion, award such further costs and
expenses as it considers appropriate, including but not limited to attorneys’
fees, to the extent permitted by law.

 

H.                        At the Company’s option, if more than one Subscribing
Reinsurer is involved in arbitration relating to this Contract, where there are
common questions of law or fact and a possibility of conflicting awards or
inconsistent results, all such Subscribing Reinsurers shall constitute and act
as one party for purposes of this Article and communications shall be made by
the Company to each of the Subscribing Reinsurers constituting the one party. 
However, the Subscribing Reinsurers shall have the right to assert several,
rather than joint defenses or claims, and to be represented by separate counsel.

 

I.                             If any Subscribing Reinsurer has subscribed to
other reinsurance agreements with the Company, under which a dispute has arisen
where there are common questions of law or fact with the dispute being
arbitrated under this Contract, and a possibility of conflicting awards or
inconsistent results, then the Subscribing Reinsurer, at the Company’s request,
shall arbitrate all such reinsurance disputes involving the same loss in one
consolidated proceeding, subject to the provisions of this Article.  The
provisions of this Article shall govern any arbitration involving multiple
agreements between the Company and Subscribing Reinsurer, regardless of whether
the other agreement(s) was entered into before or after the effective date of
this Contract.

 

22

--------------------------------------------------------------------------------


 

J.                            If more than one of the Subscribing Reinsurers are
involved in an arbitration as respondent, the time for the appointment of their
party-appointed arbitrator shall be extended to 60 days.  This provision shall
not change the liability of each of the Subscribing Reinsurers under the terms
of this Contract from several to joint.

 

K.                        It is hereby understood and agreed that in the event
the Reinsurer under this Contract or any other reinsurance contract with the
Company:

 

1.                          Transfers its claims-paying authority to another
entity; or

 

2.                          Ceases reinsurance underwriting operations; or

 

3.                          Is ordered by a state insurance department or other
legal authority to cease writing business, or is placed under regulatory
supervision or in rehabilitation;

 

the Company may, at its sole option, choose to sever this ARBITRATION ARTICLE
from the Contract, and seek adjudication of the dispute in any court of
competent jurisdiction, and the Reinsurer hereby agrees to submit to such
jurisdiction.

 

ARTICLE 26

 

SERVICE OF SUIT

 

A.                       This Article applies only to those Reinsurers not
domiciled in the United States of America, and/or not authorized in any state,
territory and/or district of the United States of America where authorization is
required by insurance regulatory authorities.

 

B.                         This Article shall not be read to conflict with or
override the obligations of the parties to arbitrate their disputes as provided
for in the ARBITRATION ARTICLE.  This Article is intended as an aid to
compelling arbitration or enforcing such arbitration or arbitral award, not as
an alternative to the ARBITRATION ARTICLE for resolving disputes arising out of
this Contract.

 

C.                         In the event of the failure of the Reinsurer to pay
any amount claimed to be due hereunder, the Reinsurer, at the request of the
Company, shall submit to the jurisdiction of a court of competent jurisdiction
within the United States.  Nothing in this Article constitutes or should be
understood to constitute a waiver of the Reinsurer’s rights to commence an
action in any court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to
another court as permitted by the laws of the United States or of any state in
the United States.  The Reinsurer, once the appropriate court is selected,
whether such court is the one originally chosen by the Company and accepted by
the Reinsurer or is determined by removal, transfer, or otherwise, as provided
for above, shall comply with all requirements necessary to give said court
jurisdiction and, in any suit instituted against the Reinsurer upon this
Contract, shall abide by the final decision of such court or of any appellate
court in the event of an appeal.

 

23

--------------------------------------------------------------------------------


 

D.                        Service of process in such suit may be made upon
Messrs. Mendes and Mount, 750 Seventh Avenue, New York, New York 10019-6829. 
The above-named are authorized and directed to accept service of process on
behalf of the Reinsurer in any such suit.

 

E.                          Further, pursuant to any statute of any state,
territory or district of the United States that makes provision therefor, the
Reinsurer hereby designates the Superintendent, Commissioner or Director of
Insurance, or other officer specified for that purpose in the statute, or his
successor or successors in office, as its true and lawful attorney upon whom may
be served any lawful process in any action, suit or proceeding instituted by or
on behalf of the Company or any beneficiary hereunder arising out of this
Contract, and hereby designates the above-named as the person to whom the said
officer is authorized to mail such process or a true copy thereof.

 

ARTICLE 27

 

INSOLVENCY

 

A.                       All references to the insolvency of the Company are
applicable individually to the insolvency of each and every company collectively
referred to as the “Company.”

 

B.                         In the event of the insolvency of the Company, the
reinsurance shall be payable directly to the Company, or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the Company without diminution because of the insolvency of the Company or
because the liquidator, receiver, conservator or statutory successor of the
Company has failed to pay all or a portion of any claim.  It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the Company
shall give written notice to the Reinsurer of the pendency of a claim against
the Company indicating the Policy or bond reinsured, which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated any defense or defenses that it may deem
available to the Company or its liquidator, receiver, conservator or statutory
successor.  The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the court, against the Company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
that may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.

 

C.                         Where two or more reinsurers are involved in the same
claim and a majority in interest elect to interpose defense to such claim, the
expense shall be apportioned in accordance with the terms of this reinsurance
Contract as though such expense had been incurred by the Company.

 

D.                        As to all reinsurance made, ceded, renewed or
otherwise becoming effective under this Contract, the reinsurance shall be
payable as set forth above by the Reinsurer to the Company or to its liquidator,
receiver, conservator or statutory successor, (except as

 

24

--------------------------------------------------------------------------------


 

provided by Sections 4118(a)(1)(A) and 1114(c) of the New York Insurance Law) or
except (1) where the Contract specifically provides another payee in the event
of the insolvency of the Company, or (2) where the Reinsurer, with the consent
of the direct insured or insureds, has assumed such Policy obligations of the
Company as direct obligations of the Reinsurer to the payees under such Policies
and in substitution for the obligations of the Company to such payees.  Then,
and in that event only, the Company, with the prior approval of the certificate
of assumption on New York risks by the Superintendent of Insurance of the State
of New York, is entirely released from its obligation and the Reinsurer shall
pay any loss directly to payees under such Policy.

 

ARTICLE 28

 

AGENCY

 

If more than one company is named as a party to this Contract, the first named
company shall be deemed the agent of the other companies for purposes of sending
or receiving notices required by the terms and conditions of this Contract, and
for purposes of remitting or receiving any monies due any party.

 

ARTICLE 29

 

GOVERNING LAW

 

This Contract shall be governed by and interpreted in accordance with the laws
of the State of California.

 

ARTICLE 30

 

ENTIRE AGREEMENT

 

This Contract sets forth all of the duties and obligations between the Company
and the Reinsurer and supersedes any and all prior or contemporaneous written
agreements with respect to matters referred to in this Contract. This Contract
may not be modified or changed except by an amendment to this Contract in
writing signed by both parties.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 31

 

INTERMEDIARY

 

Guy Carpenter & Company, LLC, is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder for all Reinsurers except
those who are negotiating directly with the Company. All communications
(including notices, statements, premiums, return premiums, commissions, taxes,
losses, loss expense, salvages, and loss settlements) relating thereto shall be
transmitted to the Company or the Reinsurer through Guy Carpenter & Company,
LLC, One Convention Place, 701 Pike Street, Suite 2000, Seattle, Washington
98101.  Payments by the Company to the Intermediary shall be deemed payment to
the Reinsurer.  Payments by the Reinsurer to the Intermediary shall be deemed
payment to the Company only to the extent that such payments are actually
received by the Company.

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Contract to be executed by its
duly authorized representative(s) this 29th day of May, in the year of 2009.

 

ZENITH INSURANCE COMPANY
ZNAT INSURANCE COMPANY

 

 

/s/ Jack D. Miller

 

 

President of Zenith Insurance Company

 

 

President of ZNAT Insurance Company

 

 

WORKERS’ COMPENSATION AND EMPLOYER’S LIABILITY EXCESS OF LOSS REINSURANCE
CONTRACT

 

27

--------------------------------------------------------------------------------


 

A version of the form of Interests and Liabilities Agreement that follows was
executed by each of Aspen Insurance UK Limited, Hannover Rückversicherung AG,
Lloyd’s Underwriter Syndicate No. 2987 BRT, Odyssey America Reinsurance
Corporation, Partner Reinsurance Company of the U.S. and Swiss Reinsurance
America Corporation as a Subscribing Reinsurer.  Each version of the Interests
and Liabilities Agreement executed by the Subscribing Reinsurers is identical,
except for the Subscribing Reinsurer’s share in the interests and liabilities,
the amount of brokerage payable by the Subscribing Reinsurer, the payee of the
brokerage and with respect to Swiss Reinsurance America Corporation, the
elimination of the last two paragraphs.

 

1

--------------------------------------------------------------------------------


 

FORM OF

INTERESTS AND LIABILITIES AGREEMENT

 

(the “Agreement”)

 

of

 

[

 

]

 

(the “Subscribing Reinsurer”)

 

as respects the

 

WORKERS’ COMPENSATION AND EMPLOYER’S LIABILITY EXCESS OF LOSS REINSURANCE
CONTRACT

Effective: May 1, 2009

 

(the “Contract”)

 

issued to and executed by

 

ZENITH INSURANCE COMPANY
ZNAT INSURANCE COMPANY

 

(together the “Company”)

 

The Subscribing Reinsurer’s share in the interests and liabilities of the
Reinsurer as set forth in the Contract shall be [      ]%.

 

The share of the Subscribing Reinsurer in the interests and liabilities of the
Reinsurer in respect of the Contract shall be separate and apart from the shares
of other subscribing reinsurers, if any, on the Contract.  The interests and
liabilities of the Subscribing Reinsurer shall not be joint with those of such
other subscribing reinsurers and in no event shall the Subscribing Reinsurer
participate in the interests and liabilities of such other subscribing
reinsurers.

 

This Agreement shall become effective at 12:01 a.m., Pacific Standard Time,
May 1, 2009 and shall be subject to the provisions of the Term Article and the
Special Termination Article and all other terms and conditions of the Contract.

 

Premium and loss payments made to Guy Carpenter shall be deposited in a Premium
and Loss Account in accordance with Section 32.3(a)(1) of Regulation 98 of the
New York Insurance Department.  The Subscribing Reinsurer consents to
withdrawals from said account in accordance with Section 32.3(a)(3) of the
Regulation, including interest and Federal Excise Tax.

 

2

--------------------------------------------------------------------------------


 

Brokerage for this Contract is [    ]% of gross ceded premium.

 

IN WITNESS WHEREOF, the Subscribing Reinsurer has caused this Agreement to be
executed by its duly authorized representative as follows:

 

on this                               day of
                                                  , in the year
                .

 

[

 

]

 

Market Reference Number:

 

ZENITH INSURANCE COMPANY
ZNAT INSURANCE COMPANY

 

WORKERS’ COMPENSATION AND EMPLOYER’S LIABILITY EXCESS OF LOSS REINSURANCE
CONTRACT

 

3

--------------------------------------------------------------------------------